DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 2-28-2022. As directed, claims 1-2, 4-9, and 13 have been amended, and no claims have been canceled or newly added. Thus, claims 1-13 are pending in the present application. 

Response to Amendment
Applicant has amended claims 1-2, 4-9, and 13 to address certain minor informalities within the claims. With the exception of the repeated objection in line 2 of claim 5 below, the previously held claim objections are hereby withdrawn.
Applicant has amended claim 1 in an attempt to obviate the 112(b) rejection of record. However, the amended language has not improved the clarity of the claim. Thus, the rejection will be maintained, and the newly amended language will also be addressed below.

Response to Arguments
Applicant argues, see Remarks as filed at page 6, that Davenport teaches away from the amended limitations of claim 1 that require the claimed nasal pressure monitor to be used in both open and closed systems. Applicant specifically points to paragraphs 85-86 of Davenport for teaching away from such a design. Examiner respectfully disagrees with this conclusion. While paragraphs 85-86 of Davenport do state that the use of a closed system can lead to premature abandonment of treatment by a patient, and that the closed system “is not necessary”, Davenport does not explicitly teach away from the use of the pressure monitor in a closed system, rather Davenport notes that an open system may be more comfortable than a closed system for a patient (paragraph 86, lines 1-4). In the appended rejection, Orr (US 2020/0129719) will be relied upon to teach the use of a nasal pressure monitor employing a nasal catheter in both open and closed systems. At paragraphs 72 and 74, Orr notes that the nasal cannula with the attached pressure sensor can be applied to the patient’s face in order to deliver oxygenated air and simultaneously generate a measurement of intra-nasal pressure, and in addition, a face mask can be applied over the nasal cannula to create a sealed, closed system while the pressure sensor still generates measurements of intra-nasal pressure. The placement of the nasal cannula individually is shown in Figure 2, and the placement of both the nasal cannula and the face mask is shown in Figure 4. Paragraph 6 further describes the seal created on a patient’s face with the face mask. Thus, in the following combination, it is deemed obvious that the pressure monitor of Davenport can be used in both an open system employing the nasal cannula, and a closed system employing both a nasal cannula and a face mask as taught by Orr.
Applicant argues, see Remarks as filed at the bottom of page 6 through the top of page 7, that neither Lewis or McNeill, employed in the previous 103 rejection of record, overcome the deficiencies of Davenport when regarding the open/closed system limitations. To address this, the new grounds of rejection employing Orr will be presented hereinbelow.
Applicant argues, see Remarks as filed at the middle of page 7, that Wondka, employed in the previous 103 rejection of record over claim 3, does not overcome the deficiencies of Davenport when regarding the open/closed system limitations. To address this, the new grounds of rejection employing Orr will be presented hereinbelow.
Applicant argues, see Remarks as filed at the bottom of page 7, that Levitsky, employed in the previous 103 rejection of record over claim 5, does not overcome the deficiencies of Davenport when regarding the open/closed system limitations. To address this, the new grounds of rejection employing Orr will be presented hereinbelow.
Applicant argues, see Remarks as filed at the top of page 8, that Chang, employed in the previous 103 rejection of record over claim 9, does not overcome the deficiencies of Davenport when regarding the open/closed system limitations. To address this, the new grounds of rejection employing Orr will be presented hereinbelow.

Claim Objections
Claim 5 is objected to because of the following informalities:  
-Line 1 recites “wherein the second end” and should be amended to read “wherein the second end of the nasal catheter” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 9-13 recite “a nasal catheter for transmitting a pressure waveform to the pressure monitor, the nasal catheter having a medical grade tubing and removably securable at a first end thereof to a sample line of medical grade tubing connected to the pressure monitor at a second end via a second luer attachment and placeable at a second end of the nasal catheter within a nare of a patient;” which renders the claim indefinite. 
First, reciting “a second luer attachment” without a recitation in the claim of a first luer attachment, renders the claim indefinite because it is unclear whether or not there are elements of the claimed invention missing because the elements are not introduced in order; i.e. Applicant has not claimed a first luer attachment in claim 1, so it is unclear in the claim whether this first attachment exists, but is missing from the claim, or if there is no requirement for a first luer attachment. Presently, claim 7 recites a luer connection between the nasal catheter and the second end of the sample line. Examiner will interpret this as the “first luer attachment”, and suggests amending claim 1 to include the first luer attachment to overcome this rejection.
Next, the recitation “and removably securable at a first end thereof to a sample line of medical grade tubing connected to the pressure monitor at a second end via a second luer attachment and placeable at a second end of the nasal catheter within a nare of a patient” is also unclear. While Examiner interprets “and removably securable at a first end thereof to a sample line of medical grade tubing” to refer to the first end of the nasal catheter, such that the first end of the nasal catheter is attached to a sample line, and further while Examiner interprets “a sample line of medical grade tubing connected to the pressure monitor at a second end via a second luer attachment” to reflect that the second end of the sample line is attached via a luer connection to the pressure monitor, the phrase “and placeable at a second end of the nasal catheter within a nare of a patient” does not clearly set forth whether the phrase is meant to further limit the nasal catheter or the sample line.
As best understood, because the nasal catheter is recited as being coupled “at a first end” to the sample line, the phrase “and placeable at a second end of the nasal catheter within a nare of a patient” likely refers to the nasal catheter. However, the limitation regarding the placement of the claim element is not introduced relative to the nasal catheter, rather the nasal catheter is referred to in the body of the phrase. Put differently, the Examiner interprets from Applicant’s drawings and Specification that the phrase most likely should read “and removably securable at a first end thereof to a second end of a sample line of medical grade tubing, the sample line being connected to the pressure monitor at a first end thereof via a second luer attachment, and the nasal catheter having a second end placeable 
Claims 2-13 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), Choi (US 2011/0257550) and Orr (US 2020/0129719), as best understood by Examiner.
Regarding claim 1, Davenport discloses a neonatal airway pressure monitoring system (diagnostic tool 113) (Fig. 12; paragraph 111, lines 1-10; paragraph 83, lines 11-15), comprising:
a pressure monitor (115) (Fig. 12; paragraph 112, lines 1-8);
a nasal catheter (114) for transmitting a pressure waveform to the pressure monitor (115) (paragraph 112, lines 1-11), the nasal catheter (114) comprising medical grade tubing and securable at a first end to a sample line of medical grade tubing connected to the pressure monitor (115) at a second end and placeable at a second end within a nare of a patient (paragraph 111, lines 22-24; annotated Fig. 12 below; see abstract, the device is used in a medical setting, therefore the tubing is medical grade, see also paragraph 76 which outlines acceptable materials for the cannula); and
a respiratory circuit (40) (paragraph 84, lines 1-5; Fig. 6) comprising:
	a source of respiratory gas (23) (paragraph 84, lines 1-5; Fig. 6);
	a flowmeter for setting the flow rate of the respiratory gas (paragraph 162, lines 1-10; Fig. 13A);
	and a circuit of tubing and a nasal cannula (12) for directing the respiratory gas to the naso-pharyngeal cavity of the patient (see paragraph 84; Fig. 12).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

	Davenport fails to explicitly disclose that the pressure monitor includes a pressure sensor, a processor, a control panel, a measurement display, and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure, and further that the nasal catheter is removably secured to the sample line, that the sample line is secured to the pressure monitor via a luer connection, and that the pressure monitor is configured for use in both open and closed systems.
	However, Lewis teaches a pressure monitor (2000) including a pressure sensor (2120), a processor (2060), a control panel (user interface 2030 includes buttons/controls for input as shown in Fig. 15), a measurement display (user interface 2030 includes a display as shown in Figs. 15 and 17), and an alarm triggered by airway pressure outside of pre-set limits for maximum and minimum airway pressure (paragraph 64, lines 1-8, paragraph 107, lines 1-8, paragraphs 114-115; paragraph 112: sensor 2120 is configured to measure pressure). Lewis indicates that the use of the pressure monitor allows for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data (paragraph 114, lines 1-8), and further that the alarm serves to alert personnel if an unsafe condition arises in a patient’s airways (paragraph 64, lines 1-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure monitor disclosed by Davenport with the pressure sensor, display, alarm, processor, and control panel of the pressure monitor taught by Lewis in order to allow for the flow of respiratory gas delivered to the patient to be adjusted based on the measured data, and further that the alarm serves to alert personnel if an unsafe condition arises in a patient’s airways.
	Now modified Davenport does not explicitly disclose that the nasal catheter and the sample line are removably securable to each other, that the sample line connects to the pressure monitor via a luer attachment, or that the pressure monitor is configured for use in both open and closed systems.
	However, Choi teaches the use of an adapter (410) comprising a luer lok connection in order to removably secure a carbon dioxide port (400) to a sample line (element 440 to the right of luer lok 410 in Figure 4) (Fig. 4; paragraph 26, lines 1-10), and further teaches that the other end of the sample line (element 440 to the right of luer lok 410 in Figure 4) is connected to a monitor (420) via a second luer attachment (paragraph 101, lines 4-9). Choi indicates that such a luer lock connection is advantageously used to ensure that all circuit connections are secure (paragraph 74, lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the sample line and the nasal catheter of modified Davenport to include a removable luer lok connection between them, and to further modify the connection between the pressure monitor and the sample line to include a removable luer lok connection, as taught by Choi, in order to allow a clinician to ensure that all circuit connections are secure.
	Further modified Davenport fails to disclose that the pressure monitor can be used in open systems and closed systems.
	However, Orr teaches the use of a pressure monitor (30) connected to a nasal cannula (22, 24) that can be used in both an open configuration (paragraph 72, lines 1-10: the nasal cannula only is used to ventilate the patient), and in a closed system (paragraph 74, lines 1-10: the face mask 70 can be laid over top of the nasal cannula to create a sealed, closed system with the pressure sensor still in use; see also paragraph 6 for a discussion of the face mask creating a seal). Orr teaches that in the event that a patient is not sufficiently breathing, the closed system can be employed to allow for manual ventilation if necessary (paragraph 74, lines 1-12), and further the arrangement of the face mask being placed over the nasal cannula avoids the clinician having to remove the nasal cannula before beginning manual ventilation through the face mask (paragraph 3, lines 1-8; paragraph 6, lines 10-13; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Davenport for use in both open system and closed systems, as taught by Orr, in order to allow for a sealed arrangement of the breathing device to be enacted as needed without removing the nasal cannula and disrupting the pressure measurement.
Regarding claim 2, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory gas is typically supplied at a flow rate of 1-10 LPM to obtain a desired mean target pressure.
However, Lewis further teaches that flow rates of 1-6 LPM are known in the art (paragraph 5), and further indicates that based on information relayed from pressure sensor (2120), flow rate can be adjusted in order to achieve a desired pressure (paragraph 114, lines 1-10). Further, when the range disclosed by a prior art document falls within the claimed range, the range condition is met by the prior art (see MPEP 2131.03).
Therefore, it would have been obvious to further modify modified Davenport in order to provide a flow rate between 1 and 6 LPM as taught by Lewis in order to meet a desired airway pressure value.
Regarding claim 4, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Davenport further discloses wherein the second end of the nasal catheter (114) has a portal between the interior and the exterior of the nasal catheter (114) and located between 2.5 and 5 millimeters proximal from the second end (see annotated Fig. 12 for the second end of the nasal catheter, and further see the openings on the nasal catheter at the second end in Fig. 12; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of 7.1 millimeters, given that the topmost portal on the catheter 114 is proximal to the second end and about a third of the way spaced down the exposed portion, and that the exposed portion can extend out about 7.1 millimeters, the portal is reasonably contained between 2.5 and 5 millimeters from the second end).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

Regarding claim 6, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the second end of the nasal catheter (114) is rounded (see Davenport Fig. 12, the end of 114 in the topmost portion is round).
Regarding claim 7, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the first end of the nasal catheter (114 of Davenport) has a luer lock connector removably securable to the second end of the sample line (Choi: Fig. 4; paragraph 26).
Regarding claim 8, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the first end of the nasal catheter (114 of Davenport) further comprises a sleeve (Choi: Fig. 4; paragraph 26, the component of the luer connection sleeves onto the portion of the luer connection on the sample line).
Regarding claim 10, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport further discloses wherein the respiratory circuit further comprises a humidifier (Davenport: paragraph 116 and element 102 of Fig. 13A).
Regarding claim 11, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen blender.
However, Lewis further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraph 118; Fig. 117), and further discloses that the oxygen blender advantageously mixes the respiratory gas before delivery to the patient (paragraph 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Davenport to include an oxygen blender in the respiratory circuit in order to mix the respiratory gas delivered to the patient.
Regarding claim 12, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Currently modified Davenport fails to disclose that the respiratory circuit comprises an oxygen analyzer.
However, Lewis further teaches that the respiratory circuit comprises an oxygen blender (2155) (paragraphs 121-122), and further discloses that the oxygen analyzer advantageously measures the percent of oxygen delivered to the patient (paragraph 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Davenport to include an oxygen analyzer in the respiratory circuit in order to measure the percent of oxygen delivered to the patient.
Regarding claim 13, Davenport discloses a method for monitoring mean airway pressure in neonatal patients (Fig. 12; paragraph 111, lines 1-10; paragraph 83, lines 11-15), comprising:
providing a patient with the neonatal nasal airway pressure system (113) according to claim 1 (see the rejection of claim 1 above employing Davenport, Lewis, Choi, and Orr and the relevant motivations to combine the disclosed features);
placing a second end of a nasal catheter (114) within a naral of a patient about .71-1.7 centimeters distal to a nasal cannula (12) (see annotated Fig. 12 below; paragraph 111, lines 22-24; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of .71 to 1.7 centimeters from the nasal cannula);
measuring the breathing cycle of the patient by acquiring a data set representative of a waveform from the nasal catheter (114) (paragraph 112, lines 1-11); and
adjusting the flow rate of pressurized respiratory gas to yield the desired targeted mean airway pressure (paragraph 163: the flow can be altered according to obtain a constant pressure for the patient).

    PNG
    media_image1.png
    390
    490
    media_image1.png
    Greyscale

	In the case where the prior art range overlaps the claimed range a prima facie case of obviousness exists. Davenport discloses that the catheter extends .71-1.7 centimeters from the end of the nasal prong within a naral of a patient (see Fig. 12; paragraph 111, lines 22-24; paragraph 111 further defines that the exposed end of the nasal catheter 114 extends from the cannula at a length of .71 to 1.7 centimeters from the nasal cannula), which overlaps the claimed range of 1-2 centimeters, and thus a prima facie case of obviousness exists per MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the range disclosed by Davenport would give similar results as the claimed range.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), Choi (US 2011/0257550) and Orr (US 2020/0129719), as applied to claim 1 above and as best understood, in further view of Dutkiewicz (US 2002/0112730) and Wondka (US 2010/0252037).
Regarding claim 3, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport discloses that the outer diameter of the adult sized nasal catheter (114) is between .068 and .07 inches (see paragraph 112 of Davenport), and further indicates that it is known to construct patient tubing in smaller sizes for pediatric cases (see paragraph 83 of Davenport).
Modified Davenport fails to disclose an inner diameter of the catheter, and a neonatal sized catheter.
However, Dutkiewicz teaches a gas sampling conduit wherein the inner diameter of the tube is between 50% and 75% of the outer diameter (see claim 1: outer diameter is between 1 and 4 mm and the inner diameter is between .5 and 3 mm, giving a range for the inner diameter of the tubing as 50-75% that of the outer diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner diameter of the adult sized catheter disclosed by modified Davenport could be in the range of .034 and .0525 inches based on Dutkiewicz’s teaching that in tube construction, the inner diameter can be between 50% and 75% the size of the outer diameter.
The tubing of now modified Davenport has an adult sized catheter with an outer diameter between .068 and .07 inches, as disclosed in paragraph 112 of the Davenport reference, and an inner diameter between .034 and .0525 inches, by applying Dutkiewicz’s teachings of the relative size difference between an inner diameter and an outer diameter of respiratory tubing.
However, while Davenport notes (see paragraph 83) that it is known to construct respiratory tubing in smaller sizes for pediatric use, further modified Davenport fails to explicitly disclose an inner diameter and an outer diameter for a neonatal sized nasal catheter.
However, Wondka teaches that in constructing tubes for respiratory use, neonatal sizes should be made to be 50% the size of an adult construction (see footnote under Table 3 on page 25).
Thus, modifying the adult sized catheter disclosed by Davenport to 50% of its size, as taught by Wondka, gives an outer diameter in the range of .034 and .035 inches, and an inner diameter in the range of .017 and .02625 inches. Still further, Davenport notes (see paragraph 83) that it is known that the nasal tubing can be made smaller for pediatric use.
The range of .034”-.035” for the outer diameter of the nasal catheter as disclosed by modified Davenport is sufficiently close to the claimed range of about .032”. In the case where the range disclosed by the prior art is simply close to the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the outer diameter range for the neonatal sized nasal catheter of currently modified Davenport would give similar results as the claimed outer diameter size.
The range of .017”-.02625” for the inner diameter of the nasal catheter as disclosed by modified Davenport overlaps the claimed range of about .017”. In the case where the range disclosed by the prior art overlaps the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner diameter range for the neonatal sized nasal catheter of currently modified Davenport would give similar results as the claimed inner diameter size.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter size disclosed by modified Davenport to include the inner diameter range suggested by Dutkiewicz and the neo-natal size range taught by Wondka in order to construct a suitable sized catheter for neonatal use. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), Choi (US 2011/0257550) and Orr (US 2020/0129719), as applied to claim 1 above and as best understood, in further view of Levitsky (US 9,636,043).
Regarding claim 5, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that the second end of the catheter includes a series of placement gauge markings.
However, Levitsky teaches a nasal catheter (111) wherein the second end (end inserted into the nose and near the nasal opening in Fig. 1) includes a series of gauge placement markings (114-120) (Fig. 1; Col. 7, lines 27-30) so that the insertion depth of the catheter (111) can be ascertained by the medical professional (Col. 7, lines 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal catheter of modified Davenport with the placement gauge markings taught by Levitsky in order to ascertain the placement of the catheter with respect to the patient’s nostril.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2011/0125052) in view of Lewis (US 2008/0142019), Choi (US 2011/0257550) and Orr (US 2020/0129719), as applied to claim 1 above and as best understood, in further view of Chang (US 2019/0314620).
Regarding claim 9, Davenport in view of Lewis, Choi, and Orr disclose the pressure monitoring system of claim 1.
Modified Davenport fails to disclose that catheter is non-radiopaque.
However, Chang teaches a nasal catheter (200) which is comprised of polyurethane (see paragraph 110) which is known to be non-radiopaque. Chang indicates that polyurethane is a suitable material for insertion into the nose (see paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Davenport to be constructed from polyurethane as taught by Chang to ensure that the material is suitable for insertion into the nose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785  

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785